HARDY, Judge.
This is an appeal from a judgment ordering the payment of certain debts against the Succession of Francis A. Perot, and further ordering the payment of other funds out of an amount on deposit in the registry of the Court. Appellant, the daughter and sole heir of decedent, complains of the judgment in several particulars, and further asks for an accounting.
Reference to the inventories of property belonging to the succession discloses the fact that the decedent’s property comprised a total value of $2,977.76. It is apparent that this therefore is the amount which comprises the fund to be distributed within the provisions of Section 10, Article 7 of the Constitution of 1921 relating to the jurisdiction of the Supreme Court. It follows that this appeal properly comes within the jurisdiction of the said court. White v. Succession of Nunley, La.App., 54 So.2d 837.
Accordingly it is ordered, adjudged and decreed that the appeal herein be and it is transferred to the Honorable the Supreme Court of the State of Louisiana. Appellants are directed to perfect the appeal to the said the Honorable the Supreme Court within a period of sixty days from the date upon which this judgment shall become CL Cl Pt- P £ s t/i s a W MH <D O ^ £ <D M g 5 a. g* <V <u ° 13 .52 « yd' +j 4-> 'Hi * 5 Ja •Cl co Of o CL co* C5 B P. ¡3*0 i» CD <rc¡ O) O m. O B